Citation Nr: 1225312	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including PTSD, to include as secondary to sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A hearing was held before the undersigned Veterans Law Judge in June 2010, and a transcript of this hearing is of record.  

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA examinations.  The action specified in the September 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not currently have an acquired psychiatric disability (which would include PTSD) that had onset in service or that was caused or aggravated by the Veteran's active military service.

2.  The Veteran's obstructive sleep apnea did not have onset in service and was not caused or aggravated by the Veteran's active military service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.310 (2011).  

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   



Acquired Psychiatric Disability, to Include PTSD

The Veteran has described the following alleged in-service stressors at his DRO and Board hearings, as well as in statements to VA.  First, he reports that as a photographer, he viewed graphic and disturbing imaging of the Persian Gulf War taken by naval aerial reconnaissance aircraft aboard the USS Nimitz (i.e., he saw pictures, not the actual event).  He also claimed that the USS Nimitz was attacked by Iranian gunboats, that he witnessed a fiery crash on the flight deck, and that there was a fire aboard the ship that killed two seamen.  The Veteran has also described being generally overwhelmed, scared, anxious, and depressed during his deployment to the Persian Gulf due to constant fears that the ship he was on would be attacked or hit a mine, a state which was exacerbated by viewing graphic war photographs.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(2011).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  Id.

As an initial matter, service treatment records and service personnel records show no complaints of or treatment for an acquired psychiatric disability in service.

A May 2007 letter from the Vet Center notes that the Veteran was seen for problems with concentration and focus, as well as nightmares and difficulty with anger, especially road rage.  He was assessed with PTSD.  VA treatment records show that the Veteran was diagnosed with PTSD in May 2007, as well as a personality disorder, not otherwise specified, with sadistic, antisocial, and avoidant personality traits.  

However, in a June 2007 treatment note, a VA psychologist noted that the Veteran's description of symptoms was indicative of depression and anxiety rather than PTSD and diagnosed the Veteran with depressive disorder and anxiety v. PTSD.  The Veteran's former spouse submitted a statement in June 2007 in which she claimed her husband starting showing evidence of memory problems and PTSD following his return from deployment in the Persian Gulf.  

The Veteran was afforded a VA examination in November 2010.  At that time, the Veteran described a happy, abuse free childhood.  He reported onset of depression during his first naval deployment.  He felt overwhelmed and scared on the ship and stated he disclosed suicidal ideations to a fellow soldier one night while crying.  However, he claimed to have denied all symptoms when he was medically evaluated the next day.  He described the stressors noted earlier including viewing photographs of destruction, as well as attacks and accidents on the ship.  

After interviewing the Veteran, the examiner reached the following conclusion:

The Veteran's endorsement of symptoms is more consistent with a diagnosis of Generalized Anxiety Disorder, rather than PTSD.  Although he reported experiencing intrusive thoughts and nightmares regarding disturbing images he saw on photographs he developed during his military tour, it is notable that he also continues to expose himself to these disturbing images, stating that he has a collection of photographs and films taken during the military that he frequently watches or looks at.  These behaviors may in fact perpetuate the re-experiencing symptoms he endorses by making these images fresh in his mind.  Additionally, this behavior is contrary to the typical avoidance behaviors of PTSD.  Rather than actively avoid images that remind one of the trauma, the Veteran actively pursues these images and also reports a reduction of his anxiety symptoms by looking at the images.

The examiner further noted:

The Veteran's social functioning also does not reflect the typical pattern of social dysfunction in PTSD.  Additionally, the Veteran reported the changes in social functioning arose after his divorce in 1999, several years after the reported stressor exposure in 1991-1992.  The reported stressors primarily encompass combat and medical scenes in photographs.  The combat scenes appear to have been photographed by others and the Veteran was involved in the development of the photos.  Thus, his claims do not meet criteria A, as he didn't experience or witness the actual events with dead or injured bodies, but instead was exposed to photographs of it.  While these photographs may be disturbing images to look at and may contribute to the Veteran's anxiety, they are not consistent with criteria A.  

Overall, it is this writer's opinion that the Veteran does not meet the criteria for PTSD.  However, he does meet the criteria for Generalized Anxiety Disorder and Major Depressive Disorder.  It is plausible to surmise that these two diagnoses are related to his claimed stressors, which include disturbing photographic images and also to generalized fears of potential attacks and other possible hostile military activity during his military service. 

Following his VA Examination, the Veteran sought treatment from a private nurse practitioner, P.C., who diagnosed the Veteran with PTSD in July 2011.  However, this diagnosis appears to be based on accounts of traumatic childhood abuse and traumatic events the Veteran witnessed as a Washington State Trooper in addition to his reports of in service stressors.

The Veteran also sought VA mental health treatment in September 2011.  A VA psychiatrist diagnosed the Veteran with PTSD related to child abuse and aggravated by military traumatic stressors.  He also diagnosed the Veteran with narcissistic and obsessive compulsive personality traits.  A VA nurse practitioner also diagnosed the Veteran with PTSD.

As is clear from the above evidence, this case is complicated not only because the Veteran has been given conflicting diagnoses, but because the reasons for these diagnoses are often based on both events that occurred before, during, and after service, making it difficult to determine what is truly causing the Veteran's psychiatric symptoms.  Furthermore, as the Board will discuss in greater detail below, the Veteran himself has provided conflicting and sometime false accounts of events which significantly undermines his credibility.  

The Board turns first to the question of whether or not the Veteran has PTSD.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the most probative medical opinion is that of the November 2010 VA examiner due to her extremely detailed and thorough discussion of why the Veteran's symptoms are not consistent with the DSM-IV criteria for PTSD, as well as the fact that she reviewed the Veteran's medical record.  Notwithstanding any indication that the Veteran has PTSD, as described above or as noted in the VA claims file, the Board finds that the most probative evidence in this cases clearly indicates that the Veteran does not have PTSD at this time.    

However, even if the Veteran does not meet the criteria for PTSD, the Board must consider whether service connection can be granted for another acquired psychiatric disability.  The Veteran has claimed that he has suffers from depression secondary to obstructive sleep apnea.  As for reasons discussed below the Board is not granting entitlement to service connection for sleep apnea, the Veteran cannot be granted service connection for an acquired psychiatric disability secondary to that disability.

With regard to the issue of service connection for an acquired psychiatric disability on a direct basis, there is no evidence of a problem in service or for many years thereafter.  The post-service treatment records provide evidence against such a claim.

The Veteran was diagnosed by the November 2010 VA examiner with generalized anxiety disorder and major depressive disorder, which she opined was likely due to the Veteran's service.  However, in rendering her opinion, the examiner clearly assumed that the Veteran's accounts of his alleged in-service stressors were true.  Unfortunately, the Board has determined that the Veteran is not credible.

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).   

Here, a number of inconsistencies and outright falsehoods undermine the Veteran's credibility.  First, the Board notes that the Veteran has provided conflicting testimony concerning the nature of his childhood, telling the November 2010 VA examiner that he had a "very good upbringing" while describing a father "who was savagely physically abusive and sadistic" to a VA psychiatrist in September 2011.  He has also described traumatic memories that appear to be related to his work as a Washington State Trooper to P.C. (although as the Veteran was apparently a vehicle inspector, it is unclear how accurate this report is), but not to the November 2010 VA examiner or to his VA treatment providers.  

Regarding his alleged in service stressors, the Veteran has claimed on multiple occasions that the ship he served on, the USS Nimitz, was attacked by Iranian gunboats and that he had to take pictures of the wreckage afterwards.  However, according to a history of the USS Nimitz provided by the Department of the Navy's Naval Historical Center, the Nimitz was not attacked by Iranian gunboats.  Rather, on May 21-22, 1991, the command ship USS La Salle was attacked by two Iranian speedboats and radioed for help from the Nimitz, who at the time was 300 nautical miles away.  According to the account, the Iranian speedboats fled before the fighter jets scrambled by the Nimitz arrived and it does not appear that they or the La Salle sustained major damage.  

Thus, not only was the Veteran lying when he claimed his ship was attacked, but it is unclear what wreckage would have been around to photograph even if he had not been hundreds of miles from where the real attack took place.  

In a June 2007 statement, the Veteran also described a "mass fire" that allegedly broke out after an F-14 jet caught on fire and killed two sailors.  The Nimitz' history shows that on July 12 1991, an F/A-18C suffering mechanical difficulties slammed into the ramp while landing on the ship, but still managed to catch the No. 3 arrester wire while in full afterburner.  The pilot ejected, landing on the flight deck and sustaining only minor injuries.  No other casualties were noted.  Crews applied foam to the fire within 23 seconds, and although the crash destroyed the aircraft, there was no "mass fire" as the Veteran claims.  There was what was described as a "ship-threatening conflagration" aboard the Nimitz on November 30, 1988, which claimed the life one service member and injured another, but at the time of this blaze, service personnel records show that the Veteran was in Pensacola, Florida being trained as a photography technician, and thus would not have witnessed or been threatened by the November 1988 fire.  

The Veteran's lack of credibility, and in particular the nature of his fabrications, undermine his claim.  That is, the Veteran shows a pattern of taking actual events and exaggerating or manipulating them so that he is present at those events and allegedly traumatized by them.  

Simply stated, not only have the Veteran's major stressors not been confirmed, but the best evidence in the case actively provides affirmative evidence against the contention that several of these stressors ever occurred. 

In light of this pattern, the Board gives little weight even to those alleged stressors that might have some legitimate basis in fact.  The Veteran was a photographic quality control technician, according to his DD-214, and could potentially have seen disturbing images as part of his job.  The ship he served on was also deployed in a theatre of combat.  Thus, it would not be unreasonable to assume that such a deployment would be stressful and potentially hazardous.  However, given the Veteran's pattern of exaggeration and manipulation, the Board finds that the Veteran's assertions that his active service was so stressful and traumatic that he continues to experience anxiety and depression as a result are simply not credible and that the Veteran's accounts of his in-service and current symptoms are, like much of his testimony, exaggerated or fabricated.  Simply stated, the Veteran's statements regarding his service regarding all of his claims have been compromised.    

In conclusion, for all the above reasons, the Board finds that the Veteran does not have an acquired psychiatric disability that had onset in service or that was caused or aggravated by the Veteran's active military service.  Accordingly, entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Sleep Apnea

There is no evidence of a chronic sleep disability in the Veteran's service treatment records and he was not diagnosed with sleep apnea until many years after service.  However, the Veteran testified at his June 2010 hearing that he had trouble sleeping while in the navy and his shipmates would tell him that he snored very loudly.  A July 2004 VA treatment record notes that following a tonsillectomy and septoplasty in June 2004, the Veteran has stopped snoring and reports breathing better than ever.  Service treatment records do note enlarged tonsils and treatment on several occasions for tonsillitis.  The Veteran has argued that he had sleep apnea in service, but was simply not properly diagnosed because there were not facilities to do so aboard a ship.  

The Veteran was afforded a VA in October 2010 to determine if his reported symptoms in service were evidence of sleep apnea.  The examiner noted the Veteran's claim that he suffered from symptoms of sleep apnea in service, but also noted that the Veteran was not diagnosed with sleep apnea until more than a decade after service.  Following an examination and a review of the claims file, the examiner noted, "I have reviewed his [service treatment records] carefully.  I did not see any symptoms/complaints/exams/treatment or anything related to obstructive sleep apnea."  The examiner concluded that the Veteran's obstructive sleep apnea was not aggravated by service since it had onset after service.  

Based on the above evidence, the Board finds that entitlement to service connection for sleep apnea must be denied.  The VA examiner concluded that the Veteran's disability did not have onset in service and no treatment provider has offered an opinion to the contrary.

While the Board has considered the Veteran's accounts that he allegedly had symptoms of sleep apnea in service, such as snoring, as the Board has discussed above, the Board does not consider the Veteran a credible historian.  Furthermore, even assuming that the Veteran is telling the truth that he snored in service, a medical professional had the opportunity to consider this evidence and concluded that the Veteran did not suffer from obstructive sleep apnea during his active military service.

Essentially, the Veteran has offered his own opinion as to the etiology of his sleep apnea, but he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran had obstructive sleep apnea in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for sleep apnea is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the June 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in October 2010 and November 2010.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


